SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

121
CAF 16-00225
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF AALIYAH B., ANTONIO B. AND
BRITTNEY B.
-------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND
FAMILY SERVICES, PETITIONER-RESPONDENT;
                                                                   ORDER
CHRISTINA B., ALSO KNOWN AS CHRISTINA M.,
RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR RESPONDENT-APPELLANT.

ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (MAGGIE SEIKALY OF COUNSEL),
FOR PETITIONER-RESPONDENT.

TIMOTHY A. ROULAN, ATTORNEY FOR THE CHILDREN, SYRACUSE.


     Appeal from a corrected order of the Family Court, Onondaga
County (Julie A. Cecile, J.), entered January 8, 2016 in a proceeding
pursuant to Family Court Act article 10. The corrected order, among
other things, adjudged that respondent had neglected the subject
children.

     It is hereby ORDERED that the corrected order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court